 

 
 
Exhibit 10.17
 
SEPARATION AGREEMENT AND RELEASE
 
Meredith Corporation (“Meredith”) and Jack Griffin (“Employee”) hereby enter
into this Agreement and in consideration for and contingent upon the respective
promises made by each of them herein, they hereby agree as follows:
 
1.  Employee's employment relationship with Meredith will end, effective August
6, 2010 (“Effective Date”) and Employee's base salary, less applicable
withholdings and deductions, will be paid through that date.
 
2. Except as expressly set forth herein, as of the Effective Date, Employee is
fully relieved of and released from his duties, obligations and authority to act
for or on behalf of Meredith, including, but not limited to, his obligation not
to compete, as set forth under Section 10.4 of the Employment Agreement entered
into between Employee and Meredith on March 9, 2008 as amended on August 24,
2009 (“Employment Agreement”); and the Employment Agreement and all plans and
agreements referenced therein are hereby rendered null and void, except as
expressly provided herein.
 
3. On or before August 6, 2010, Employee will be paid One Million Two Hundred
Fifty-Six Thousand, Three Hundred and One Dollars, ($1,256,301.00), minus
applicable withholding and deductions, in full and final satisfaction of his
FY2010 MIP bonus.
 
4. On or before August 6, 2010, Employee will be paid, One Hundred Twenty-Five
Thousand Dollars ($125,000), minus applicable withholdings and deductions, in
full and final satisfaction for any claims associated with Employee's FY2011
compensation, except for that compensation and consideration otherwise expressly
provided for in this Agreement.
 
5. In return for his release of any and all claims under the Age Discrimination
in Employment act of 1967, as amended by the Older Workers' Benefit Protection
Act (see paragraph 7.8 herein), Employee will be paid the equivalent of his
existing base pay, and a pro rata share (equal to Nine Thousand Three Hundred
Seventy-Five Dollars ($9,375) ) of the “Stay Bonus” provided for in section 5.3
of the Employment Agreement, through September 17, 2010. Such payments will be
made on a regular payday basis, but will not become due or payable unless and
until Employee executes this Agreement and elects not to timely revoke his
execution with respect to his release of the above referenced age discrimination
claim(s), as explained paragraph 11 herein.
 
6. Employee's health benefits will continue through September 30, 2010.
 
7. In return for the above referenced consideration, and the other provisions
contained in this Agreement, except as expressly provided in this Agreement,
Employee hereby agrees unconditionally to waive, and release, acquit, and
forever discharge Meredith, and all of its parents, subsidiaries, affiliates,
predecessors, successors, and assigns, and all of its owners, shareholders,
general or limited partners, joint venturers, directors, officers, employees,
former employees, agents, representatives, and attorneys, and any persons acting
by, through, under, or in concert with any of them, and all successors and
assigns thereof (collectively, the “Releasees”) from any and all claims,
charges, complaints, demands, liabilities, obligations, promises, agreements,
controversies, damages, actions, causes of action, suits, rights, entitlements,
costs, losses, debts, and expenses (including attorneys' fees and legal
expenses), of any nature whatsoever, whether or not Employee knows about them at
the time this agreement becomes effective and enforceable, and even if Employee
would not have entered into this Agreement had he known about them, which
Employee now has or may later claim to have against the Releasees, individually
or collectively, because of any matter, act, omission, transaction, occurrence,
or event that has or is alleged to have occurred up to the date Employee signs
this Agreement (collectively, “Claims”) (“General Release”), provided, however,
that all rights Employee has to indemnification from Meredith as of the
Effective Date, whether by contract, by-laws, policy, law or otherwise, shall
continue to apply and are not released pursuant to this Agreement. Employee
hereby waives any right to receive any benefits or remedial relief as a
consequence of any Claims filed with or by the Equal Employment Opportunity
Commission, any other state or federal agency or any other person or entity
(governmental or otherwise), including any class or collective action lawsuit or
complaint filed by any individual or entity against any of the Releasees.
Specifically, but without limiting the General Release above, Employee knowingly
and voluntarily waives and releases any and all claims for separation payments,
replacement and supplemental pension benefits or continued vesting of any
unvested restricted stock and stock options and all rights, claims and causes of
action under:
 
7.1 The Employee Retirement Income Security Act of 1974, as amended;
 
7.2 Title VII of the Civil Rights Act of 1964, as amended;
 
7.3 Civil Rights Act of 1991;
 
7.4 The Americans with Disabilities Act;
 
7.5 Any applicable state Civil Rights acts and any other applicable Civil Rights
laws or regulations;
 
7.6 Any applicable municipal civil rights ordinance;
 
7.7 The Family and Medical Leave Act and any applicable state family and medical
leave statute;
 
7.8 Age Discrimination in Employment act of 1967, as amended by the Older
Workers' Benefit Protection Act (“ADEA/OWBPA”);
 
7.9 Any applicable wage payment laws;
 
7.10 Any express or implied contract right, including, but not limited to any
such rights arising under the above referenced Employment Agreement.
 
7.11 Any cause of action alleging defamation, invasion of privacy, breach of the
covenant of good faith and fair dealing, wrongful discharge in violation of
public policy, intentional infliction of emotional distress or promissory
estoppel; and
 
7.12 Any other common law or statutory claim.
 
Employee acknowledges and agrees that the release given in this Paragraph 7 and
the provisions contained in Paragraph 8 below are essential and material terms
of this Agreement and without them no agreement would have been reached by the
parties.
 
8. Employee agrees to secure the dismissal, with prejudice, of any proceeding,
grievance, action, charge or complaint, if any, that Employee or anyone else on
his behalf has filed or commenced against Meredith or any of the other Released
Parties with respect to any matter involving Employee's employment with
Meredith, Employee's separation from employment with Meredith, or any other
matter that is the subject of the release given in Paragraph 7 above. The
parties acknowledge that, while Employee waives claims for remedies against
Releases as part of this Agreement, nothing in this Agreement shall limit the
ability of Employee or Meredith (or any of its officers, directors, employees,
representatives, agents or assigns) to confer with legal counsel, to testify
truthfully under subpoena or court order, or to initiate, provide truthful
information for, or cooperate with, an investigation by a municipal, state, or
federal agency for enforcement of laws.
 
9. Employee acknowledges and represents that, except with regard to the
consideration expressly provided for in this Agreement, all compensation and
benefits due to him from Meredith, whether by contract or by law, have been paid
in full, and he has been provided all rights and benefits to which he is
entitled without interference by Meredith, including but not limited to
vacation, sick time, paid or unpaid time off, Family and Medical Leave,
accommodation for any disability, or any contractual rights or privileges, and
that he has no outstanding claims for any compensation and benefits.
 
10. Employee acknowledges in exchange for waiving any rights or claims under the
ADEA/OWBPA he is receiving valid and sufficient consideration pursuant to
paragraph 5 of this Agreement and such consideration is in addition to anything
of value to which Employee was already entitled. Employee has twenty-one (21)
days from the date he receives this document to consider the provisions that
pertain to his waiver and release of claims under the ADEA/OWBPA and seven days
subsequent to his execution of this Agreement to revoke his execution insofar as
it pertains to the ADEA/OWBPA. In the event Employee revokes his execution, of
insofar as it pertains to the ADEA/OWBPA, paragraph 5 and 7.8 of this Agreement
shall become null and void and neither party shall have any obligation under
paragraph 5 or 7.8 of this Agreement; however, all other provisions of the
Agreement shall be and remain in full force and effect once the Agreement is
executed.
 
11. Meredith, on behalf of itself and its officers, directors, affiliates,
subsidiaries, agents and employees, hereby fully, forever, irrevocably and
unconditionally releases, remises, and discharges Employee from any and all
claims, charges, causes of action, suits, rights, debts, sums of money, costs,
accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities, and expenses
(including attorney's fees and costs), of every kind and nature (“Claims”) that
such parties ever had or now have against Employee arising out of Employee's
employment with or separation from Meredith, provided this release shall not
apply to Claims for any legally wrongful act or omission of Employee that was
both knowing and intentional. Notwithstanding the above, nothing herein shall
constitute a release of claims arising out of Employee's breach of this
Agreement.
12. Pending Meredith's fulfillment of any obligation on its part to disclose
this Agreement pursuant to law, Employee covenants and agrees that he will not
disclose the existence or terms of this Agreement to any person except
(a) licensed attorney(s) for the purpose of obtaining legal advice; (b) licensed
or certified accountant(s) for the purpose of preparing tax returns or other
financial services; (c) Employee's immediate family; (d) in formal proceedings
to enforce the terms of this Agreement; or (e) as required by law or court
order, provided that he gives Meredith enough advance notice prior to any
disclosure pursuant to subsection (e) to intervene or take action as
appropriate.
 
13. Employee warrants that to the best of his knowledge, he has complied fully
with Paragraph 10 of the Employment Agreement through the date of his execution
of this Agreement.
 
14. Notwithstanding any other provision of this Agreement, Employee will retain
all rights to vested benefits, if any, under any employee benefit plan,
including but not limited to, the Meredith Employees' Retirement Income Plan and
the Meredith Savings and Investment Plan, including any special contributions
made thereto pursuant to FY2010 results, in accordance with the terms of those
plans.
 
15. By entering into this Agreement, neither Meredith nor Employee claims or
admits to any liability or wrongdoing, and each denies that it has any liability
to the other or has acted wrongly toward the other.
 
16. Employee agrees not to make any disparaging public statements about Meredith
or its employees, officers or directors and Meredith agrees its officers and
directors will not make any disparaging public statements about Employee.
 
17. Employee's Covenants:
 
17.1 Employee acknowledges that as a result of the services he has rendered to
Meredith, he has been brought into close contact with many confidential affairs
of Meredith, its subsidiaries and affiliates not readily available to the
public. Employee further acknowledges that the services he performed on behalf
of Meredith are of a special, unique, unusual, extraordinary and intellectual
character; that the business of Meredith is international in scope; that its
goods and services are marketed throughout the United States and various parts
of the world and that Meredith competes with other organizations that are or
could be located in nearly any part of the United States and in various parts of
the world.
 
17.2 In recognition of the foregoing, Employee covenants and agrees that, except
as is necessary to fulfilling his obligations under this Agreement or to the
extent necessary to comply with law or the valid order of a court or government
agency of competent jurisdiction, he will not knowingly use for his own benefit
nor knowingly divulge any Confidential Information and Trade Secrets of
Meredith, its subsidiaries and affiliated entities, which are not otherwise in
the public domain and, so long as they remain Confidential Information and Trade
Secrets not in the public domain, he will not intentionally disclose them to
anyone outside of Meredith. For purposes of this Agreement, "Confidential
Information and Trade Secrets" of Meredith means information which is secret to
Meredith, its subsidiaries and affiliated entities. It may include, but is not
limited to, information relating to the magazines, books, publications,
products, services, television stations, real estate franchise operations, new
and future concepts and business of Meredith, its subsidiaries and affiliates in
the form of memoranda, reports, computer software and data banks, customer
lists, employee lists, books, records, financial statements, manuals, papers,
contracts and strategic plans. As a guide, Employee is to consider information
originated, owned, controlled or possessed by Meredith, its subsidiaries or
affiliated entities which is not disclosed in printed publications stated to be
available for distribution outside Meredith, its subsidiaries and affiliated
entities as being secret and confidential. In instances where doubt does or
should reasonably be understood to exist in Employee's mind as to whether
information is secret and confidential to Meredith, its subsidiaries and
affiliated entities, Employee agrees to request an opinion, in writing, from
Meredith's Chief Executive Officer.
 
17.3 Employee will deliver promptly to Meredith by the Effective Date, or at any
other time Meredith may so request, all memoranda, notes, records, reports and
other documents relating to Meredith, its subsidiaries and affiliated entities,
and all property owned by Meredith, its subsidiaries and affiliated entities,
which Employee obtained while employed by Meredith, and which Employee may then
possess or have under his control.
 
17.4 Through June 30, 2013 ("Restricted Period"), Employee will not interfere
with, disrupt or attempt to disrupt, any then existing relationship, contractual
or otherwise between Meredith, its subsidiaries or affiliated entities, and any
customer, client, supplier, or agent. Likewise, during the Restricted Period,
Employee will not solicit, hire, assist any other entity in soliciting or
hiring, or approve the soliciting or hiring, as an employee or as an independent
contractor, of any person who as of the Effective Date is an employee of
Meredith, its subsidiaries, or affiliated entities, and who either reported
directly to Employee (“Direct Report”) or reported directly to one of Employee's
Direct Reports (“Direct Report of Direct Report”), it being understood that the
right to seek or enter into contractual arrangements with independent
contractors of Meredith, including, without limitation, consultants,
professionals, authors, advertisers, and the like, shall not be abridged by
reason of this subparagraph 17.4.
 
17.5 Employee will promptly disclose to Meredith all inventions, processes,
original works of authorship, trademarks, patents, improvements and discoveries
related to the business of Meredith, its subsidiaries and affiliated entities
(collectively "Developments"), conceived or developed during Employee's
employment with Meredith and based upon information to which he had access
during the term of employment, whether or not conceived during regular working
hours, through the use of company time, material or facilities or otherwise. All
such Developments shall be the sole and exclusive property of Meredith and upon
request Employee shall deliver to Meredith all outlines, descriptions and other
data and records relating to such Developments, and shall execute any documents
deemed necessary by Meredith to protect Meredith's rights hereunder. Employee
agrees upon request to assist Meredith to obtain United States or foreign
letters patent and copyright registrations covering inventions and original
works of authorship belonging to Meredith hereunder. If Meredith is unable
because of Employee's mental or physical incapacity to secure Employee's
signature to apply for or to pursue any application for any United States or
foreign letters patent or copyright registrations covering inventions and
original works of authorship belonging to Meredith hereunder, then Employee
hereby irrevocably designates and appoints Meredith and its duly authorized
officers and agents as his agent and attorney in fact, to act for and in his
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the prosecution and issuance of letters
patent or copyright registrations thereon with the same legal force and effect
as if executed by him. Employee hereby waives and quitclaims to Meredith any and
all claims, of any nature whatsoever, that he may hereafter have for
infringement of any patents or copyright resulting from any such application for
letters patent or copyright registrations belonging to Meredith hereunder.
 
17.6 Although the restrictions contained in this paragraph 17 and its subparts
are considered by the parties hereto to be fair and reasonable in the
circumstances, it is recognized that restrictions of such nature may fail for
technical reasons, and accordingly it is hereby agreed that if any of such
restrictions shall be adjudged to be void or unenforceable for whatever reason,
but would be valid if part of the wording thereof were deleted, or the period
thereof reduced or the area dealt with thereby reduced in scope, any
restrictions contained in the covenants set forth in this paragraph 17 and its
subparts shall be enforced to the maximum extent permitted by law, and the
parties consent and agree that such scope or wording may be accordingly
judicially modified in any proceeding brought to enforce such restrictions.
 
18. Employee agrees to cooperate with Meredith, in the truthful and honest
prosecution and/or defense of any claim in which Meredith may have an interest
(with the right of reimbursement for reasonable expenses and reasonable
attorneys fees actually incurred) which may include, without limitation, being
available to participate in any proceeding involving any of the Released
Parties, permitting interviews with representatives of Meredith, appearing for
depositions and trial testimony, and producing and/or providing any documents or
names of other persons with relevant information in his possession or control
arising out of his employment in a reasonable time, place and manner.
 
19. Employee agrees that should there be a violation or attempted or threatened
violation of this Agreement, Meredith or its successor may apply for and obtain
an injunction without bond or other security to restrain such violation or
attempted or threatened violation, to which injunction Meredith or its successor
shall be entitled as a matter of right, Employee conceding that such cannot
reasonably or adequately be compensated in damages in an action at law, and that
the right to said injunction is necessary for the protection and preservation of
Meredith's or its successor's rights and to prevent irreparable damages to
Meredith or its successor. Such injunctive relief shall be in addition to such
other rights and remedies as Meredith or its successor may have against Employee
arising from any breach hereof on Employee's part.
 
20. The terms of this Agreement are separable so that if any term or provision
is invalid or unenforceable, that term will be modified to make it valid or
enforceable or deleted if incapable of being modified and the rest of this
Agreement will remain in full force and effect.
 
21. This Agreement is the only agreement with respect to the subject matter
hereof between Meredith and Employee and replaces any prior agreement.
 
22. The parties mutually agree that Meredith's announcement with respect to
Employee's departure from Meredith will precede any other announcement of
Employee's next position with a new employer, which announcement Employee will
have an opportunity to review and approve in advance of publication.
Furthermore, Employee will provide Meredith's Chairman and CEO with a courtesy
advance notice of any announcement of such new position.
 
23. No provision of this Agreement may be amended or modified unless such
amendment or modification is agreed to in writing, signed by Employee and by a
duly authorized officer of Meredith and approved in advance by the Compensation
Committee of Meredith's Board of Directors. Except as otherwise specifically
provided in this Agreement, no waiver by either party hereto of any breach by
the other party of any condition or provision of the Agreement to be performed
by such other party shall be deemed a waiver of a similar or dissimilar
provision or condition at the same or any prior or subsequent time.
 
24. Any notice to be given hereunder shall be in writing and delivered
personally or sent by overnight mail, such as Federal Express, addressed to the
party concerned at the address indicated below or to such other address as such
party may subsequently give notice of hereunder in writing:
 
If to Meredith:
 
Steve Lacy
Chairman and CEO
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
 
With a copy to:
 
John Zieser, Esquire
Chief Development Officer and General Counsel
Meredith Corporation
1716 Locust Street
Des Moines, Iowa 50309-3023
 
If to Employee:
 
Jack Griffin
271 Westway Road
Southport, CT 06890
 
With a copy to:
 
Martin Edel, Partner
Miller & Wrubel P.C.
570 Lexington Avenue
New York, New York 10022
 
25. Anything to the contrary notwithstanding, all payments required to be made
to Employee, shall be subject to withholding and deductions as Meredith may
reasonably determine it should withhold or deduct pursuant to any applicable law
or regulation.
 
26. This Agreement shall be deemed a contract made under, and for all purposes
shall be construed in accordance with the laws of the State of New York without
reference to the principles of conflict of laws and any action to enforce this
Agreement shall be brought in a court of competent jurisdiction in the State of
New York.
 
27. Employee has read this Agreement and understands its terms and effects.
Employee is signing this Agreement knowingly and voluntarily and with the
intention of releasing all causes of action, liabilities, rights and claims
described in Paragraph 7 and its subparts above and acknowledges by this
Agreement he is advised in writing to consult with, and has had the time and
opportunity to consult with competent legal counsel of his selection prior to
his execution of this Agreement.
 
Intending to be bound according to its terms, Employee and Meredith have signed
this
Agreement as of the dates stated below.
 
EMPLOYEE
 
MEREDITH CORPORATION
 
 
 
 
 
By:
/s/ Jack Griffin
 
By:
/s/ Scott A. Rundall
 
Jack Griffin
 
 
Scott A. Rundall
 
 
 
 
 
Date:
August 1, 2010
 
Date:
August 1, 2010
 
 
 
 
 

 
 
 
 

 